           Case 1:18-cv-00461-SAG Document 98 Filed 06/21/21 Page 1 of 1



                                   UNITED STATES DISTRICT COURT
                                      DISTRICT OF MARYLAND

        CHAMBERS OF                                                           101 WEST LOMBARD STREET
  STEPHANIE A. GALLAGHER                                                     BALTIMORE, MARYLAND 21201
UNITED STATES DISTRICT JUDGE                                                          (410) 962-7780
                                                                                    Fax (410) 962-1812




                                                       June 21, 2021


  LETTER ORDER

         RE:      Hulbert, et al. v. Pope, et al.
                  Civil No. SAG-18-461

  Dear Counsel,

         In light of the Notice of Interlocutory Appeal filed by Defendant Brian Pope, this case is
  hereby STAYED pending the outcome of the appeal.

         Despite the informal nature of this letter, it is an Order of the Court and will be docketed
  as such.

                                                       Sincerely yours,

                                                              /s/

                                                       Stephanie A. Gallagher
                                                       United States District Judge
